Case 19-24527-TPA               Doc 306        Filed 01/15/21 Entered 01/15/21 23:55:26               Desc Main
                                              Document      Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                               Bankr. No. 19-24527-TPA
  MICHAEL K. HERRON,
                     Debtor.                                   Chapter 11
 ---------------------------------------------------------
                                                               Related to Doc. Nos. 265, 267, 270-71 & 305
   MICHAEL K. HERRON,
                    Movant,                                    Doc. No. 306
                         v.

   No Respondents.

           AMENDED REPORT OF BALLOTING FOR THE DEBTOR’S SECOND
      AMENDED CHAPTER 11 PLAN OF REORGANIZATION DATED DECEMBER 15, 2020

          Michael K. Herron, debtor in possession (the “Debtor”) and proponent of the Amended Chapter 11

 Plan of Reorganization Dated May 26, 2020 (the “Plan”), hereby submits this Amended Report in

 compliance with this Court’s Order dated January 15, 2021.

          1.        As defined in the Plan, claims in Class 3, Class 4, Class 5, and Class 8 are impaired under

 the Plan and the holders of claims in those classes are entitled to vote to accept or reject the Plan.

          2.        The Debtor’s counsel issued ballots to all holders of claims in each of those four classes of

 impaired claims. In cases where creditors held claims in more than one impaired class, the Debtor’s counsel

 issued multiple ballots.

          3.        Class 3. The Debtor issued ballots to the following holders of claims in Class 3:

          Bank of America, N.A.                                                 Claim 8-1
          PO Box 31785
          Tampa, FL 33631-3785

          WELLS FARGO BANK, NATIONAL ASSOCIATION                                Claim 9-1
          P.O. Box 619094
          Dallas TX 75261-9096


          4.        Copies of the ballots issued to the holders of claims in Class 3 are attached hereto as Exhibit

 A.
Case 19-24527-TPA      Doc 306      Filed 01/15/21 Entered 01/15/21 23:55:26                   Desc Main
                                   Document      Page 2 of 3



      5.     No holder of a claim in Class 3 returned a ballot.

      6.     Class 4. The Debtor issued ballots to the following holders of claims in Class 4:

      PHH MORTGAGE CORPORATION                                           Claim 2-1
      MAILSTOP SBRP, P.O. BOX 5469
      MT. LAUREL NJ 08054-7458

      U.S. Bank                                                          No Claim on File
      c/o Brian E. Caine, Esq.                                           (mortgagee for 414 Fern St.,
      PARKER McCAY P.A.                                                  New Orleans, LA 70118)
      9000 Midlantic Drive, Suite 300
      Mount Laurel, NJ 08054

      WELLS FARGO BANK, NATIONAL ASSOCIATION                             Claim 1-1
      P.O. Box 619094
      Dallas TX 75261-9096

      WELLS FARGO BANK, NATIONAL ASSOCIATION                             Claim 12-1
      P.O. Box 619094
      Dallas TX 75261-9096

      WELLS FARGO BANK, NATIONAL ASSOCIATION                             Claim 13-1
      P.O. Box 619094
      Dallas TX 75261-9096


      7.     Copies of the ballots issued to the holders of claims in Class 3 are attached hereto as Exhibit

 B.

      8.     No holder of a claim in Class 4 returned a ballot.

      9.     Class 5. The Debtor issued one ballot to the holder of a claim in Class 5:

      Bank of America, N.A.
      PO Box 660933
      Dallas, TX 75266-0933

      10.    A copy of the ballot issued to the holder of a claim in Class 5 is attached hereto as Exhibit

 C.

      11.    The holder of a Claim in Class 5 did not return a ballot.

      12.    Class 8. The Debtor issued ballots to the following holders of claims in Class 8:



                                                   2
Case 19-24527-TPA           Doc 306      Filed 01/15/21 Entered 01/15/21 23:55:26                   Desc Main
                                        Document      Page 3 of 3



         American Express National Bank                                       Claim 4-1
         c/o Becket and Lee LLP
         Malvern PA 19355-0701

         Bank of America, N.A.                                                Claim 5-1
         PO Box 15102
         Wilmington, DE 19886-5102

         Pennsylvania Department of Revenue                                   Claim 3-2
         Bankruptcy Division
         PO Box 280946
         Harrisburg, PA 17128-0946

         Internal Revenue Service                                             Claim 11-2
         PO Box 7317
         Philadelphia, PA 19101-7317

         William G. Cherbonnier, Jr.                                          Claim 14-1
         2550 Belle Chasse Hwy, Ste 215
         Gretna, LA 70053-6758


         13.      Copies of the ballots issued to the holders of claims in Class 3 are attached hereto as Exhibit

 D.

         14.      Only one creditor in Class 8 timely returned its ballot in support of the Plan. Consequently,

 Class 8 has voted in favor of the Plan. A copy of that returned ballot is attached hereto as Exhibit E.

         15.      Certification. Pursuant to W.PA.LBR 3018-1, the undersigned hereby certifies that all

 ballots received have been accounted for and tabulated and that the summary is an accurate representation

 of the ballots received.


 Dated: January 15, 2021                                      /s/ Aurelius Robleto
                                                             Aurelius Robleto
                                                             PA ID No. 94633
                                                             ROBLETO KURUCE, PLLC
                                                             6101 Penn Ave., Ste. 201
                                                             Pittsburgh, PA 15206
                                                             (412) 925-8194
                                                             (412) 346-1035 Facsimile
                                                             apr@robletolaw.com



                                                        3
